     Case 3:19-cv-01333-LAB-KSC Document 15 Filed 06/23/20 PageID.96 Page 1 of 1




1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT

8                           SOUTHERN DISTRICT OF CALIFORNIA

9
       CRAFTSHACK, INC.,                                 Case No.: 3:19cv1333-LAB (ksc)
10
                                        Plaintiff,
                                                         ORDER GRANTING STIPULATION
11     v.                                                TO SET ASIDE DEFAULT [Dkt. 14]
12     KEG N BOTTLE, et al.,
13                                 Defendants.

14
15          The parties filed a Stipulation to Set Aside the Defaults of Defendants. Dkt. 14.

16   Fed. R. Civ. P. 55(c) permits the Court to set aside an entry of default for good cause.

17   Plaintiffs filed proofs of service stating that the First Amended Complaint was served on

18   Defendants by March 4, 2020. Dkt. Nos. 7, 8, 9. Defendants failed to respond due to “an

19   oversight.” Dkt. No. 14. The clerk entered default on June 1, 2020.

20          Because the courts have a strong policy in favor of deciding cases on the merits,

21   Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986), the parties have shown good

22   cause to set aside an entry of default. The motion is GRANTED. Defendants shall

23   respond to the amended complaint within ten days of the date of this order.
            IT IS SO ORDERED.
24
     Dated: June 23, 2020
25
                                                     Hon. Larry Alan Burns
26                                                   Chief United States District Judge
27
28
                                                     1
                                                                              3:19cv1333-LAB (ksc)
